1                                                                      Hon. Ricardo S. Martinez
2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    FRASER CONSTRUCTION COMPANY,
     INC., individually and on behalf of all             No. 2:19-cv-00451-RSM
10   others similarly situated,
                                                         DECLARATION OF
11                                 Plaintiff,            CHRISTOPHER J. CORMIER RE
                                                         RESELLER INDIRECT
12          v.                                           PURCHASER PLAINTIFFS'
                                                         MOTION FOR APPOINTMENT OF
13   CEDAR SHAKE & SHINGLE BUREAU, a                     INTERIM CO-LEAD CLASS
     Washington nonprofit corporation;                   COUNSEL AND LIAISON
14   WALDUN FOREST PRODUCTS, LTD, a                      COUNSEL
     British Columbia corporation; ANBROOK
15   INDUSTRIES LTD, a British Columbia
     corporation; and G&R CEDAR LTD., a                  NOTED FOR CONSIDERATION ON
16   British Columbia corporation,,                      APRIL 26, 2019
17                                 Defendants.
18
            I, CHRISTOPHER J. CORMIER, declare under penalty of perjury of the laws of
19
     the State of Washington that the following statements are true and correct and based upon
20
     my personal knowledge:
21
            1.      I am attorney licensed to practice in Colorado and the District of Columbia.
22
     I have been admitted pro hac vice to practice before this Court in this case.
23
            2.      I am a Partner of Burns Charest LLP (“Burns Charest”). I joined the firm in
24
     September 2018 as the founding Partner of the firm’s Denver, Colorado office, after
25
     practicing for approximately 16 years, first as an associate and then as a partner, at Cohen
26
     Milstein Sellers & Toll PLLC, a 90-lawyer law firm nationally recognized for its
                                                                                       LAW OFFICES OF

     DECL. OF CHRISTOPHER J. CORMIER RE MOT.                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     FOR APPOINTMENT OF INTERIM CO-LEAD                                          Seattle, Washington 98101-3143
     CLASS COUNSEL AND LIAISON COUNSEL                                                    (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 1
1
     representation of plaintiffs in antitrust and other class actions in courts across the nation.
2
               3.   On March 27, 2019, my client, Plaintiff Fraser Construction Company, Inc.
3
     (“Plaintiff”), filed the first—and to my knowledge only—Reseller Indirect Purchaser
4
     Plaintiff class action complaint in the nation alleging that Defendants and their co-
5
     conspirators colluded to fix the prices of cedar shakes and shingles in violation of federal
6
     antitrust law as well as the antitrust and consumer protection laws of numerous states. See
7
     Fraser Construction Co., Inc. v. Cedar Shake & Shingle Bureau, et al., No. 2:19-cv-00451
8
     (W.D. Wash. Mar. 27, 2019), Class Action Complaint (Dkt. #1) (“Complaint”) at ¶ 4.
9
               4.   Burns Charest has performed considerable work, and expended significant
10
     time and resources, to identify and investigate—as well as meaningfully further—the
11
     claims in this litigation. The firm’s work began with a thorough review of the complaint
12
     and temporary restraining order papers filed earlier this year by S&W Forest Products,
13
     where allegations of collusion in the cedar shake and shingles industry first came to light.
14
     In the ensuing days and weeks, the firm undertook considerable investigation of the
15
     industry and claims at issue before filing suit for their client. The firm conducted an
16
     extensive review of publicly available information concerning the products at issue,
17
     relevant industry characteristics, the manufacturers (including Defendants and their co-
18
     conspirators), the industry trade association, and the distribution chain. The firm also
19
     spoke with numerous industry participants about market characteristics, observed pricing
20
     trends, and the core allegations. The firm also retained, at its own expense, an experienced
21
     economics consulting firm to evaluate relevant available industry pricing, cost and
22
     demand data to help inform their assessment of the existence and impact of any collusion
23
     that may have occurred. This economic assessment, showcased prominently in the
24
     complaint, reveals that pricing for the relevant products has increased significantly since
25
     at least January 2011 and that these increases cannot be explained by ordinary market
26
     forces.
                                                                                         LAW OFFICES OF

     DECL. OF CHRISTOPHER J. CORMIER RE MOT.                                MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                   600 University Street, Suite 2700
     FOR APPOINTMENT OF INTERIM CO-LEAD                                            Seattle, Washington 98101-3143
     CLASS COUNSEL AND LIAISON COUNSEL                                                      (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 2
1
             5.      Burns Charest possesses considerable experience—and has experienced
2
     considerable success—in prosecuting antitrust and other complex class actions in courts
3
     across the country. The firm has quickly gained a reputation as a leading antitrust and
4
     complex litigation boutique. Founded in 2015 by two former Susman Godfrey LLP
5
     partners, Burns Charest lawyers have been selected to lead numerous cases of national
6
     importance and scope. The firm also has an active practice representing individuals and
7
     businesses as plaintiffs in, among other matters, high-stakes antitrust and commercial
8
     litigation disputes. Across all of its practice areas, the firm prides itself in not only
9
     litigating cases, but in taking them to trial if necessary.
10
             6.      Now at 20 lawyers strong with offices in Dallas, Denver and New Orleans,
11
     Burns Charest has been appointed to leadership positions in the following antitrust class
12
     actions: In re German Automotive Manufacturers Antitrust Litigation, No. 17-MD-2796
13
     (N.D. Cal.) (lead counsel); In re EpiPen (Epinephrine Injection, USP) Marketing, Sales
14
     Practices and Antitrust Litigation, No. 17-MD-2785 (D. Kan.) (co-lead counsel); In re
15
     Domestic Airlines Antitrust Litigation, No. 15-MC-01404 (D.D.C.) (executive committee
16
     member; $60 million in partial settlements); In re West Texas Intermediate Crude Oil
17
     Commodities and Antitrust Litigation, No. 11-CV-3600 (S.D.N.Y.) (co-lead counsel;
18
     $16.5 million settlement); In re Anadarko Oil and Gas Lease Antitrust Litigation, No.
19
     CIV-16-0209-HE (W.D. Okla.) (co-lead counsel; $6.95 million settlement); Kjessler v.
20
     Zaappaaz, Inc., et al., No. 18-CV-00430 (S.D. Tex.) (lead counsel); and In re Vehicle
21
     Carriers Antitrust Litigation, No. 13-CV-3306 (D.N.J.) (co-lead counsel).
22
             7.      I am the Burns Charest lawyer who personally will lead the firm’s efforts in
23
     litigating this matter. I have gained extensive leadership and trial experience in major
24
     antitrust class actions during my career. For example, in 2013, I served on the trial team,
25
     in my role as co-lead counsel, for the plaintiff class in In re Urethane Antitrust Litigation,
26
     No. 04-MD-1616 (D. Kan.), where he was instrumental in securing a $1.06 billion
                                                                                       LAW OFFICES OF

     DECL. OF CHRISTOPHER J. CORMIER RE MOT.                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     FOR APPOINTMENT OF INTERIM CO-LEAD                                          Seattle, Washington 98101-3143
     CLASS COUNSEL AND LIAISON COUNSEL                                                    (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 3
1
     judgment—believed to be the largest-ever in a price-fixing class action—against Dow
2
     Chemical after a month-long trial. I also served as co-lead counsel for the plaintiff class in
3
     In re Plasma-Derivative Protein Therapies Antitrust Litigation, No. 09-C-7666 (N.D. Ill.),
4
     where I helped obtain $128 million in settlements, and in In re Dental Supplies Antitrust
5
     Litigation, No. 16-CV-0696 (E.D.N.Y.), where I helped obtain $80 million in class-wide
6
     settlements. I was personally appointed co-lead counsel in the Anadarko Oil and Gas
7
     Lease Antitrust litigation noted above, where a $6.95 million class-wide settlement is
8
     awaiting final court approval.
9
            8.      I repeatedly have been named a Rising Star by Super Lawyers (2016-2017)
10
     as well as an Antitrust Litigation Star (2013-2015) by the Benchmark Plaintiff publication.
11
     I was personally recognized by the Benchmark Litigation publication in 2018 for my
12
     efforts in securing a $30 million settlement in an antitrust class action where the
13
     defendants, much liked those here, allegedly overcharged purchasers “by fixing prices and
14
     muscling out competitors.”
15
            9.      Burns Charest has the resources to commit to the prosecution of this action.
16
     With 20 lawyers in three offices and decades of combined experience successfully funding
17
     and litigating complex class actions, my firm has the track record to back up this
18
     commitment.
19
            10.     I and my firm have worked cooperatively with the proposed interim co-
20
     lead counsel for the End User Indirect Purchaser Plaintiff classes in other antitrust class
21
     actions. For example, Burns Charest and Keller Rohrback, one of the proposed End User
22
     interim co-lead counsel, currently serve as interim co-lead class counsel in the EpiPen
23
     class action noted above, Burns Charest and Keller Rohrback serve as co-lead counsel and
24
     sit on the executive committee, respectively, in the Anadarko Basin Oil and Gas Lease
25
     class action noted above, and Burns Charest and Lockridge Grindal, the other proposed
26
     End User interim co-lead counsel, each represent different proposed classes in In re
                                                                                       LAW OFFICES OF

     DECL. OF CHRISTOPHER J. CORMIER RE MOT.                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     FOR APPOINTMENT OF INTERIM CO-LEAD                                          Seattle, Washington 98101-3143
     CLASS COUNSEL AND LIAISON COUNSEL                                                    (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 4
1
     Broiler Chicken Antitrust Litigation, No. 16-CV-08637 (N.D. Ill.).
2
             11.     Based on my experience dealing with the proposed End User co-lead
3
     counsel in this litigation thus far, I fully intend to carry on this tradition here. For instance,
4
     we already have begun discussing ways to coordinate our efforts to maximize the efficient
5
     and successful prosecution of our respective classes’ claims on matters of shared interest.
6
             12.     Burns Charest is committed to managing this litigation efficiently and
7
     economically, and I and the other lawyers who will work on this case intend to use our
8
     experience and background in similar cases to streamline the litigation. First, the firm is
9
     well-versed in using case management strategies to focus litigation with an eye on getting
10
     the best result possible without spending a fortune. If appointed, the firm will implement a
11
     timekeeping and cost reporting protocol that will require all Reseller plaintiffs’ counsel to
12
     maintain a daily record of their time and expenses incurred in connection with this
13
     litigation and provide monthly reports for review by the firms. Should the Court request it,
14
     the firm will provide in camera submissions of time records for the Court’s review.
15
     Second, the firm will take measures of the kind used in its other cases to ensure that this
16
     litigation is prosecuted leanly yet effectively. For example, it will ensure that each
17
     assignment is sufficiently but not overly staffed, that state-of-the art technology (like
18
     technology assisted review and predictive coding) is implemented to streamline document
19
     discovery, that certain tasks like document review have reasonable hourly rate caps, and
20
     that a core group of lawyers as opposed to a small army will be responsible for making all
21
     major decisions on behalf of the proposed classes.
22
             13.     Oher indirect purchaser plaintiff class action complaints making similar
23
     allegations recently were filed. See Fraser Construction Co., Inc. v. Cedar Shake &
24
     Shingle Bureau, et al., No. 2:19-cv-00451 (W.D. Wash. Apr. 5, 2019), Notice of Related
25
     Cases and Request for Re-Assignment (Dkt. #18).
26

                                                                                          LAW OFFICES OF

     DECL. OF CHRISTOPHER J. CORMIER RE MOT.                                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                    600 University Street, Suite 2700
     FOR APPOINTMENT OF INTERIM CO-LEAD                                             Seattle, Washington 98101-3143
     CLASS COUNSEL AND LIAISON COUNSEL                                                       (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 5
1
            14.     The End User complaints differ from Plaintiff’s Complaint in an important
2
     way: they were filed on behalf of proposed classes of End User Indirect Purchaser
3
     Plaintiffs (the lowest level of the distribution chain), while this Complaint was filed on
4
     behalf of proposed classes of Reseller Indirect Purchaser Plaintiffs (one level above the
5
     End Users). The End User class members will want to prove that as much of the illegal
6
     overcharge as possible was passed on to them from the Reseller class members, while the
7
     Reseller class members will want to prove that they themselves absorbed as much of the
8
     illegal overcharges as possible.
9
            15.     Counsel for both the Reseller Indirect Purchaser Plaintiffs and the End
10
     User Indirect Purchaser Plaintiffs recognize that a conflict exists between the two groups
11
     on the essential elements of antitrust impact and damages, and thus seek appointment to
12
     represent their respective proposed classes in this litigation.
13
            16.     This conflict between the two proposed classes is actual and direct. Indeed,
14
     End Users’ counsel expressly have disclaimed representing any Resellers. See Liebo v.
15
     Cedar Shake & Shingle Bureau, et al., No. 19-CV-00288 (W.D. Wash. Feb. 27, 2019),
16
     Complaint (Dkt. #1) (“Liebo Complaint”) at ¶ 80 (bringing class action on behalf of
17
     residents of various states who indirectly purchased the products “for end use and not for
18
     resale”); Liebo v. Cedar Shake & Shingle Bureau, et al., No. 19-CV-00288 (W.D. Wash.
19
     Feb. 27, 2019), End User Indirect Purchaser Plaintiffs’ Mot. and Mem. in Supp. of
20
     Appointment of Interim Co-Lead Class Counsel (Dkt. #26) (seeking appointment as
21
     “interim co-lead class counsel for End User IPPs and the End User IPP class”), and, by the
22
     same token, Plaintiff and its counsel only seek to represent Resellers, not End Users.
23
     Moreover, End Users’ counsel allege their clients, not the Resellers, are the ones who
24
     absorbed “all or most of the overcharge” illegally set. Liebo Compl. at ¶ 86. This conflict
25
     will continue as the litigation proceeds, as the different plaintiff groups will pursue certain
26
     discovery differently, proffer experts who will favor their respective positions on impact
                                                                                        LAW OFFICES OF

     DECL. OF CHRISTOPHER J. CORMIER RE MOT.                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     FOR APPOINTMENT OF INTERIM CO-LEAD                                           Seattle, Washington 98101-3143
     CLASS COUNSEL AND LIAISON COUNSEL                                                     (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 6
 1   Shingle Bureau, eta!. , No. 19-CV-00288 (W.D. Wash. Feb. 27, 2019), Complaint(Dkt. #1) ("Liebo

 2   Complaint") at 't[ 80 (bringing class action on behalf of residents of various states who indirectly

 3   purchased the products "for end use and not for resale"); Liebo v. Cedar Shake & Shingle Bureau,

 4   et al. , No. 19-CV-00288 (W.D. Wash. Feb. 27, 2019), End User Indirect Purchaser Plaintiffs' Mot.

 5   and Mem. in Supp. of Appointment of Interim Co-Lead Class Counsel (Dkt. #26) (seeking

 6   appointment as "interim co-lead class counsel for End User IPPs and the End User IPP class"),

 7   and, by the same token, Plaintiff and its counsel only seek to represent Resellers, not End Users.

 8   Moreover, End Users ' counsel allege their clients, not the Resellers, are the ones who absorbed

 9   "all or most of the overcharge" illegally set. Liebo Compl. at 't[ 86. This conflict will continue as

10   the litigation proceeds, as the different plaintiff groups will pursue certain discovery differently,

12   proffer experts who will favor their respective positions on impact and damages, and present

13   different class-wide damages models and testimony at class certification, summary judgment and

14   trial. There is thus a concurrent conflict of interest in having one set of counsel represent both

15   plaintiff groups in this litigation.

16           17.     Attached hereto as Exhibit A are tme and correct copies of excerpts from the Bums

17   Charest website, including information about the fmn, its antitmst and class action practice, and

18   my individual biography.

19           DATED this 9th day of April, 2019, at Denver, Colorado.

20

21
                                              C/i~C
                                            Christopher J. Cormier
                                            Email: ccormier(a),burn charest.com
22

23

24

25

26

27

28


      7
1                                               DECLARATION OF SERVICE
2                     I hereby certify that on April 9, 2019 I electronically filed the foregoing with the
3
           Clerk of the Court using the CM/ECF System which will send notification of such filing
4
           to the following:
5
                      Gregory Hollon:            ghollon@mcnaul.com
6
                      Will Thompson:             wthompson@burnscharest.com
7
                      Spencer Cox:               scox@burnscharest.com
8
                      Christopher Cormier:       ccormier@burnscharest.com
9
                      Warren Burns:              wburns@burnscharest.com
10
                      Attorneys for Plaintiff Fraser Construction Company, Inc.
11                    and the Proposed Classes
12
                      Further, I hereby certify that I have sent courtesy copies to counsel for defendants
13
           in the related cases:
14
           Larry Steven Gangnes                               Jacob Alejandro Zuniga (Lead)
15         LANE POWELL PC                                     STOKES LAWRENCE
           1420 Fifth Ave., Ste. 4200                         1420 Fifth Ave., Ste. 3000
16         Seattle, WA 9811109402                             Seattle, WA 98101-2393
           E: gangnesl@lanepowell.com                         E: Jacob.zuniga@stokeslaw.com
17
           Heidi Brooks Bradley                               Matthew L. Harrington
18         Lane Powell PC                                     STOKES LAWRENCE
           E: bradleyh@lanepowell.com                         E: mlh@stokeslaw.com
19
           Molly A. Terwilliger
20         YARMUTH LLP
           1420 5th Ave., Ste. 1400
21         Seattle, WA 98101
           E: mterwilliger@yarmuth.com
22

23                    DATED this 9th day of April, 2019.
24
                                                     By: s/Gregory J. Hollon
25                                                       Gregory J. Hollon, WSBA No. 26311

26

                                                                                                 LAW OFFICES OF

           DECL. OF CHRISTOPHER J. CORMIER RE MOT.                                  MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                           600 University Street, Suite 2700
           FOR APPOINTMENT OF INTERIM CO-LEAD                                              Seattle, Washington 98101-3143
           CLASS COUNSEL AND LIAISON COUNSEL                                                        (206) 467-1816
           (Cause No. 2:19-cv-00451-RSM) – Page 8
      8
     4148-001 id086f06zf 2019-04-09
    EXHIBIT A




9
     About Us
     Burns Charest is a young firm with a dynamic and impressive
     pedigree. Our founders were partners and attorneys at some of
     the finest commercial litigation boutiques in the nation. In
     2015, we came together to build a new, aggressive platform to
     pursue our clients’ interests.
     We know that experience matters to clients and judges. And
     we have it. Our lawyers have actually tried a complex class
     action to verdict, served as co-lead counsel in multi-district
     litigation, secured a $106 million judgment in the first of the
     2008 mortgage meltdown cases to go to trial, obtained
     significant settlements in royalty-owner disputes, and regularly
     represented individuals and businesses in complex, bet-the-
     company cases.
     We currently serve as co-lead counsel in national antitrust and
     commodity class actions. We represent numerous royalty
     owners in disputes against oil and gas giants. We serve
     hundreds of individuals whose lives have been threatened by
     exposure to asbestos. And we are helping landowners clean up
     decades of environmental damage.
     We have a strong team. Our lawyers are some of the most
     experienced and talented of their generation, and we are happy
     to match our credentials against others.
     Our focus is on the future. We believe firmly that our nation’s
     legal system was designed to protect individuals and businesses
     from the wrongdoing of others and to assure a level playing
     field. As lawyers, we have an incredibly important role to play
     in making that system work for our clients. And we will not shy
     away from a fight to protect their interests.

     We are Burns Charest LLP.




10
                     Why We Win
     We are trial lawyers. We are not litigators.

     What is the difference? From day one, we focus on how we are
     going to win your case at trial. We know from experience that
     success in the courtroom begins with a well-planned and
     efficient case strategy that focuses on what truly matters.

     Our focus is not on the billable hour. We prefer to work under
     fee agreements that reward success and efficiency. By fully
     aligning our clients’ interests with our own, we are able to
     focus on success.

     We work smartly. In each case we conduct discovery and
     motion practice in a way that advances our client’s goals. We
     identify key witnesses and documents, and then focus our
     efforts on how to tell our client’s story through targeted
     depositions and discovery.

     Many firms preach efficiency; we practice it. Our clients’
     interests are not best served by assigning multiple lawyers to
     perform the same task. That is not our style. We adhere to our
     Texas roots: One Riot, One Ranger.

     The best lawyers are not those who scream loudest. We do not
     advance our clients’ cases by engaging in meaningless disputes
     with our adversaries. That wastes time and money. But be
     assured, we know what’s important and we will not shy away
     from zealously advancing our clients’ interests.

     We engage our clients each step of the way as members of the
     team. They help shape strategy. They participate in every
     significant decision.

     We know how to communicate complex ideas to judges and
     juries. We use innovative techniques and technologies to
     advocate for our clients at trial, employing creative means to
     impart their story and serve their interests.


          We are Burns Charest LLP.
11
 Corporations and special interest groups have spent millions of dollars in an effort to convince Americans
 that class actions are bad for business. Why? Because they know that class actions are the single most
 effective means of compensating Americans for corporate wrongdoing.
 At Burns Charest, we believe that class actions are often the only way to assure that victims of corporate
 greed and unlawful conduct are compensated for their damages. Class actions are an integral part of
 our system of civil justice. We firmly believe in this fundamental right and are willing to stake our own
 financial resources on our clients’ behalf.

 Antitrust
 Antitrust laws are essential to our nation’s economy. Without them, businesses would be free to
 conspire to charge American consumers higher prices. And monopolists would be able to squeeze
 competitors out of the market.

 Antitrust laws are so important that state and federal governments have empowered American
 consumers and businesses to bring legal claims to enforce these laws, and in some cases they may
 obtain three times their damages if successful. We gladly represent those who have been harmed and
 are seeking to enforce their rights.

 We have deep experience in representing classes and individuals in antitrust suits against some of the
 world’s largest corporations. We currently serve as co-lead counsel on behalf of a class of American
 car purchasers in the Vehicle Carrier Services Antitrust Litigation case that is pending in federal court
 in New Jersey. We are also co-lead counsel in the Crude Oil Commodity Futures Litigation, where we
 brought antitrust and Commodity Exchange Act claims against individual traders and companies on
 behalf of a nationwide class. Our lawyers have served as co-lead counsel in other national class action
 cases before forming Burns Charest. And we have obtained hundreds of millions of dollars for the
 classes we have represented.

 Consumer Class Actions
 Federal and state governments have also enacted laws to safeguard Americans’ privacy rights and to
 protect consumers and businesses from unfair practices. These laws often provide individuals and
 businesses a means to bring claims against defendants for unlawful actions.

 We have brought claims on behalf of American consumers and businesses in cases throughout the United
 States. Our consumer cases have involved federal and state privacy and consumer protection laws, as
 well as state statutes regulating trade practices.




12
     Christopher J. Cormier
     Burns Charest LLP
     5290 Denver Tech Center Parkway, Suite 150
     Denver | Colorado | 80111
     Direct: (720) 630-2092
     Mobile: (202) 577-3977
     ccormier@burnscharest.com




13
     The founding partner of the firm’s Denver
     office, Chris is an accomplished plaintiffs lawyer who
     has substantial experience litigating high-stakes
     antitrust and commercial cases. He has obtained more
     than $1.5 billion in verdicts and settlements in federal
     courts from Kansas City to New York City.
     Chris is actively litigating numerous contingency cases on the plaintiffs’ side in federal
     and state courts throughout the country, from large-scale breach of contract cases in the
     oil and gas industry to nationwide antitrust cases affecting various products and services.

     From deposing the president or CEO of a Fortune 500 Company and drafting case-
     dispositive briefs to rolling up his sleeves and learning the documents of a case inside and
     out, Chris takes pride in effectively and efficiently representing his clients’ interests in
     all phases of litigation, from complaint filing to trial and appeal, and all points in
     between.

     Chris honed his legal skills at a large prominent plaintiffs-side litigation firm for more
     than 15 years before moving his practice to Burns Charest in 2018. He is eager to put
     that experience and drive to work for you, whether you are a big company or an
     individual who has been wronged by misconduct.

     Courts throughout the country have commented
     favorably on his work:
     I do think the result here was remarkable. This is a case which I think a lot of
     experienced class action antitrust lawyers turned their back on, others who decided
     they’d rather do it their own way, and this group of lawyers stuck with it, built this
     case…. This was a matter of the jurors being persuaded by the presentation made at
     trial, based on copious preparation…. And I think that the result in this case in the end
     was truly exceptional.

     — Hon. John Lungstrum, U.S. District Judge, District of Kansas, In re Urethane Antitrust
     Litigation (July 27, 2016 Hearing)

     I’ve heard how counsel have performed, how thoroughly and faithfully and zealously
     they represented their clients and sought a fair and reasonable outcome…. And that’s
     important to have skilled counsel. That makes all the difference…. I think counsel can
     feel very good about themselves professionally, that they’ve served their clients well.

     — Hon. Anne Thompson, U.S. District Judge, District of New Jersey, In re Ductile Iron Pipe
     Fittings Direct Purchaser Antitrust Litigation (May 10, 2018 Hearing)

     I was sincere when I said I think both sides have received excellent legal representation
     in this case.

     — Hon. Harry Mattice, Jr., U.S. District Judge, Eastern District of Tennessee, In re Cast
     Iron Soil Pipe and Fittings Antitrust Litigation (May 23, 2017 Hearing)

     Chris’s clients, like the General Counsel’s office at the University of Utah Health System,
     similarly speak to his attributes as a trusted and reliable advocate and counselor:

     I can see why you are a successful attorney. Many of our outside law firms take us for
     granted a bit and don’t communicate regularly so I appreciate this…. It is nice to work
     with people in whom I have such confidence.
14                                                                                                  2
Honors and Professional Involvement

Named an “Antitrust Litigation Star” by Benchmark
Plaintiff: The Definitive Guide to America’s Leading
Plaintiff Litigation Firms and Attorneys, 2013-2015

Named a “Rising Star” in Antitrust Litigation by Super
Lawyers (Thompson Reuters), 2016-2017

Graduated from American University Washington College
of Law, J.D., magna cum laude (Top 10%), 2002

Graduated from the University of Virginia, Dean’s List,
B.A., 1999

Intern, Hon. Deborah K. Chasanow, U.S. District Court
for the District of Maryland, 2000

Admitted to practice in the U.S. Supreme Court,                — life-saving therapies derived from blood plasma.
Colorado state and federal courts, Washington, DC state        Following numerous depositions across the globe and
and federal courts, and other federal courts throughout        the filing of plaintiffs’ opening class certification
the nation                                                     motion and expert report, his team obtained
                                                               settlements with all defendants totaling $128 million
Representative Cases
                                                               Cast Iron Soil Pipe & Fittings Antitrust Litigation
Urethane Antitrust Litigation                                  As a key member of the co-lead counsel team, Chris
Chris was co-lead counsel for a class of direct purchaser      represented a plumbing distributor and a putative
plaintiffs in an antitrust class action alleging a             class of direct purchaser plaintiffs against the two
nationwide conspiracy to fix the prices of chemicals           largest soil pipe and fittings manufacturers in the
used to make polyurethane foam, a basic component of           nation (McWane Inc. and Charlotte Pipe & Foundry)
ubiquitous everyday products such as bed mattresses,           and the trade association they controlled (Cast Iron
car seat cushioning and furniture cushioning. Four             Soil Pipe Institute) in a lawsuit alleging that the
defendants — Bayer, BASF, Huntsman, and Lyondell —             defendants engaged in a nationwide price-fixing
settled for a total of $139.5 million, while the case          conspiracy. Following the completion of extensive
against the fifth manufacturer, Dow Chemical, went to          fact discovery, he helped obtain a $30 million
trial. After a four-week jury trial, in which Chris was a      settlement from all defendants for the direct
member of the trial team, the jury returned a $400             purchaser class, which the court approved in 2017.
million verdict for the plaintiffs, which the district court
trebled under federal antitrust law to more than $1            Ductile Iron Pipe Fittings Antitrust Litigation
billion. This was the largest verdict in the nation in         Chris played a leading role in representing a putative
2013, as reported by the National Law Journal. The             class of direct purchaser plaintiffs in a price-fixing
U.S. Court of Appeals for the Tenth Circuit affirmed the       case against the three largest manufacturers of ductile
judgment. In early 2016, Dow ultimately settled for            iron pipe fittings — McWane Inc., Sigma Corporation,
$835 million while the case was on appeal to the               and Star Pipe Products — and a monopolization case
Supreme Court, bringing the total recovery to $974             against McWane for excluding significant competition
million – nearly 250 percent of the damages found by           in the domestic ductile iron pipe fittings market.
the jury.                                                      Settlements of greater than $17 million were approved
                                                               in 2017 following the completion of fact and expert
Anadarko Basin Oil and Gas Lease Antitrust Litigation          discovery and briefing on class certification.
Chris represent hundreds of Oklahoma and Kansas
property owners who entered into oil and gas leases            Dental Supplies Antitrust Litigation
with two of the nation’s largest independent oil and gas       Chris was part of the leadership team representing a
companies. Unbeknownst to the clients, those same              proposed class of dental practices and dental
companies had agreed to fix the prices they were               laboratories. The case alleges that the three largest
offering on gas leases and allocate the market between         dental supply and dental equipment distributors in the
them. Chris has been appointed co-lead counsel for the         United States — fixed price margins on dental
class. The parties recently entered into a class-wide          equipment, jointly pressured manufacturers to
settlement agreement for $7 million, which is pending          squeeze out competitors, and agreed not to “poach”
final approval from the court.                                 each other’s employees, in violation of federal
                                                               antitrust law. In September 2018, the parties signed a
Plasma-Derivative Protein Therapies Antitrust                  settlement agreement resolving the case for $80
Chris was part of the co-lead counsel group for direct         million; the settlement is currently awaiting court
purchaser plaintiffs alleging a conspiracy to reduce the       approval.
supply and
        15 increase prices of IVIG and Albumin                                                                           3
